                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

RAED A. KATTOM                                                           PLAINTIFF

V.                              CASE NO. 4:18-CV-832-JM-BD

RUSSELL JACKSON, et al.                                             DEFENDANTS

                                           ORDER

        The Court has received a Partial Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. After carefully considering these documents and making a de novo

review of the record in this case, the Recommendation is approved and adopted in its entirety as

this Court's findings in all respects.

        Defendant Hall’s motion to dismiss (#29) is DENIED.

        IT IS SO ORDERED, this 24th day of April, 2019.


                                            ______________________________________
                                            UNITED STATES DISTRICT JUDGE
